Case 18-09108-RLM-11            Doc 815      Filed 10/16/19       EOD 10/16/19 12:31:53            Pg 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


    In re:                                                  Chapter 11
                          1
    USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                          Debtor.


              NOTICE OF PROPOSED AGENDA OF MATTERS SCHEDULED
             FOR TELEPHONIC HEARING ON OCTOBER 17, 2019 AT 1:30 P.M.

Time and Date of Hearing:                 Thursday, October 17, 2019, at 1:30 p.m. (prevailing Eastern
                                          time)

Location of Hearing:                      The Hearing will proceed telephonically. The dial-in
                                          telephone number for interested parties to participate in the
                                          hearing by conference call is 1-888-273-3658, passcode:
                                          9247462#. All callers shall keep their phones muted unless
                                          addressing the Court. All callers must identify themselves
                                          and the party(ies) they represent when addressing the Court.
                                          Callers shall not place their phones on hold during the
                                          hearing.

Copies of Documents:                      Copies of all documents filed in this chapter 11 case may be
                                          accessed      through      the      case      website     at:
                                          https://omnimgt.com/usagymnastics, or by contacting the
                                          Debtor’s attorneys, on PACER, or from the Clerk of the
                                          Court.

Estimated Length of Hearing:              30 minutes.




1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11    Doc 815     Filed 10/16/19   EOD 10/16/19 12:31:53      Pg 2 of 3



A.    DEBTOR’S MATTERS

      1.   Headquarters Lease Assumption Motion: Debtor’s Motion For Order
           Authorizing The Debtor To Assume Headquarters Lease [Dkt. 788].

              a. Status: This matter is going forward.

              b. Estimated Time Required: 5 minutes.

B.    INSURANCE COVERAGE ADVERSARY PROCEEDING [Adv. No. 19-50012]

      1.   Summary Judgment Proposed Orders Motion: Motion To Shorten Time For
           Filing Proposed Orders On Certain Summary Judgment Motions [Adv. Dkt. 242].

              a. Status: This matter is going forward.

              b. Objections:

                 i.       ACE American Objection: ACE American Insurance Company’s
                          Objection To USA Gymnastics’ Motion To Shorten Time On Certain
                          Summary Judgment Motions [Adv. Dkt. 246].

                 ii.      TIG Objection: TIG Insurance Company’s Objection To USA
                          Gymnastics’ Motion To Shorten Time On Certain Summary
                          Judgment Motions [Adv. Dkt. 247].

              c. Reply:

                 i.       USAG Reply: Reply In Support Of Motion To Shorten Time For
                          Filing Proposed Orders On Certain Summary Judgment Motions
                          [Adv. Dkt. 250].

              d. Related Documents:

                 i.       Motion To Shorten Notice: Motion To Shorten Time On Briefing
                          On USAG’s Motion To Shorten Time To File Proposed Orders On
                          Certain Summary Judgment Motions [Adv. Dkt. 243].

                 ii.      Order Shortening Notice: Order Shortening Time For Briefing On
                          USAG’s Motion To Shorten Time To File Proposed Orders On
                          Certain Summary Judgment Motions [Adv. Dkt. 244].

                 iii.     Ace American Motion To Strike: ACE American Insurance
                          Company’s Motion To Strike Language In Order Of October 8, 2019
                          Shortening Time For Briefing [Adv. Dkt. 251].

              e. Estimated Time Required: 25 minutes.




                                          2
Case 18-09108-RLM-11      Doc 815   Filed 10/16/19   EOD 10/16/19 12:31:53       Pg 3 of 3



Dated: October 16, 2019                       Respectfully submitted,

                                              JENNER & BLOCK LLP

                                              By: /s/ Catherine Steege

                                              Catherine L. Steege (admitted pro hac vice)
                                              Dean N. Panos (admitted pro hac vice)
                                              Melissa M. Root (#24230-49)
                                              353 N. Clark Street
                                              Chicago, Illinois 60654
                                              Tel: (312) 923-2952
                                              Fax: (312) 840-7352
                                              csteege@jenner.com
                                              dpanos@jenner.com
                                              mroot@jenner.com
                                              Counsel for the Debtor




                                          3
